Title: To Thomas Jefferson from David Humphreys, 18 March 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 18 Mch. 1792. He has just read the following intelligence about Morocco in a letter from a respectable person at Gibraltar. Last month the armies of Muley Yezid and Muley Ischem fought in battle and both brothers died as a result of the clash. A third brother, Muley Slema, who is said to be more inclined to peace with all nations than either of his brothers, has supposedly been proclaimed Emperor at Tangier. The same letter mentions the 22nd instant as the date agreed to for the delivery of Oran to Algiers.—He has not heard lately from Thomas Barclay but has no reason to doubt Barclay is still at Gibraltar.—The diplomatic corps attended the palace last evening to inquire about the Queen’s condition. Dr. Willis has declared that she is not incurable and has dismissed the other physicians who had been attending her.
        